Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12-14, 16-19, 21, 23 and 25 have been considered but are moot in view of new grounds of rejection.
Examiner has brought in Doshi (2015/0020127) to disclose the newly amended features. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corral (2020/0052917) in view of Doshi (2015/0020127).

As for claim 1, Corral discloses a device, comprising: 
a processing system including a processor ([0058], [0067]); and 

recording a pricing policy for streaming a media asset to a user into a blockchain ([0020], [0027], [0050]); 
recording a consumption transaction into the blockchain ([0025], [0117]), 
wherein the consumption transaction indicates an amount of time (“duration”) that the user views the media asset (“…accurately reflects how much time…content was actually streamed”; [0025], [0077], [0092], [0117]); 
generating a charge, based on the pricing policy and the consumption transaction recorded in the blockchain (Producers are paid based on how much their content was streamed as reflected in the stream reports; [0024], [0025]); and 
providing the charge to the user ([0025], [0038], [0050]).  
However, Corral fails to disclose:
The media asset including a single content item, the single content item being one of a movie or a television program;
A first type of device that the user uses to view a first portion of the single content item, and a second type of device that the user uses to view a second portion of the single content item, wherein the first type of device is different from the second type of device and the first portion is different from the second portion; 
Wherein the charge includes a first charge at a first rate that is based on the first type of device that the user uses to view the first portion of the single content item and a second charge at a second rate that is based on the second type of device that the user 
In an analogous art, Doshi discloses:
The media asset including a single content item, the single content item being one of a movie or a television program ([0019]);
A first type of device that the user uses to view a first portion of the single content item, and a second type of device that the user uses to view a second portion of the single content item, wherein the first type of device is different from the second type of device and the first portion is different from the second portion ([0004], [0028], [0037]).
Wherein the charge includes a first charge at a first rate that is based on the first type of device (primary device) that the user uses to view the first portion of the single content item and a second charge at a second rate that is based on the second type of device that the user uses to view the second portion of the single content item, and wherein the second rate is different from the first rate  (User of secondary device is offered the item of content after it has already begin at the primary device at a lower fee; [0004], [0028], [0037]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corral’s invention to include the abovementioned limitation, as taught by Doshi, for the advantage of allowing the user to resume watching content from the point left off on another device, thereby adapting to a user’s schedule and location.

As for claim 2, Corral discloses wherein the operations further comprise determining whether an end to a billing cycle has been reached and generating the charge based on a history of pricing policy transactions and consumption transactions recorded in the blockchain ([0098], [0082]).  

As for claim 10, Corral discloses wherein the pricing policy comprises a smart contract ([0021], [0032], [0051], [0052]).  

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Corral in view of Doshi and Lemmons (2015/0156525)

As for claim 8, Corral discloses wherein the consumption transaction comprises a date and time of consumption ([0078]).
However, Corral and Doshi fail to disclose wherein the consumption transaction comprises a network over which the media asset is delivered.
In an analogous art, Lemmons discloses wherein the consumption transaction comprises a network over which the media asset is delivered ([0034], [0047-0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corral and Doshi’s invention to include the abovementioned limitation, as taught by Lemmons, for the advantage of providing a “lowest cost” source for a media stream at any particular time. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corral in view  Lemmons (2015/0156525).

As for claim 18, Corral discloses a method, comprising:
Receiving, by a processing system including a processor, a pricing policy for streaming a media asset to a user ([0020], [0027], [0050]);
Recording, by the processing system, the pricing policy into a blockchain, wherein the pricing policy is used by a billing system to charge the user for streaming the media asset ([0020], [0027], [0050]); 
recording a consumption transaction into the blockchain ([0025], [0117]), 
wherein the consumption transaction identifies the user and the media asset ([0025], [0077], [0092], [0117]); 
However, Corral fails to disclose:
The media asset including a single content item, the single content item being one of a movie or a television program;
the consumption transaction identifies:
a first network that is used to stream a first portion of the media asset to the user,
and a second network that is used to stream a second portion of the media asset to the user,
wherein the first network is different from the second network and the first portion is different from the second portion.
Generating, by the processing system, a charge based on the pricing policy and the consumption transaction, wherein the charge includes a first charge at a first rate that is based on the user of the first network to stream the first portion of the single content item to the user and a second charge at a second rate that is based on the use of the second network to stream the second portion of the single content item to the user, and wherein the second rate is different from the first rate.
In an analogous art, Lemmons discloses:
The media asset including a single content item, the single content item being one of a movie or a television program ([0069]);
the consumption transaction identifies:
a first network that is used to stream a first portion of the media asset to the user (Fig. 5; [0005], [0006], [0021], [0022], [0055], [0061]);
and a second network that is used to stream a second portion of the media asset to the user (Fig. 5; [0005], [0006], [0021], [0022], [0055], [0061]);
wherein the first network is different from the second network and the first portion is different from the second portion (Fig. 5; [0005], [0006], [0021], [0022], [0055], [0061]);
Generating, by the processing system, a charge based on the pricing policy and the consumption transaction, wherein the charge includes a first charge at a first rate that is based on the user of the first network to stream the first portion of the single content item to the user and a second charge at a second rate that is based on the use of the second network to stream the second portion of the single content item to the user, and wherein the second rate is different from the first rate (Fig. 5; [0005], [0006], [0021], [0022], [0055], [0061]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corral’s invention to include the abovementioned limitation, as taught by Lemmons, for the advantage of optimizing resouces

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corral and Lemmons as applied to claim 18 above, and further in view of Murray (2009/0037963).

As for claim 19, Corral discloses wherein the pricing policy identifies the media asset and a content provider ([0025], [0077], [0092], [0117]);
However, Corral and Lemmons fail to disclose a baseline availability policy.
In an analogous art, Murray discloses a baseline availability policy, a plurality of media assets, and specific rules for offering the plurality of media assets to the user  ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corral and Lemmons’s invention to include the abovementioned limitation, as taught by Murray, for the advantage of providing a starting point of offering content to the user.


Claims 3-4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corral and Doshi as applied to claim 1 above, and further in view of Murray (2009/0037963).

As for claim 3, Corral discloses wherein the pricing policy identifies the media asset and a content provider ([0025], [0077], [0092], [0117]);
However, Corral and Doshi fail to disclose a baseline availability policy.
In an analogous art, Murray discloses a baseline availability policy ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corral and Doshi’s invention to include the abovementioned limitation, as taught by Murray, for the advantage of providing a starting point of offering content to the user.

As for claim 4, Murray discloses wherein the pricing policy identifies a plurality of media assets and specifies rules for offering the plurality of media assets to the user ([0034]).  

As for claims 6, Murray discloses wherein the rules comprise bespoke rules on asset availability that are specific to a specific media asset in the plurality of media assets ([0034]).  

As for claims 7, Corral discloses wherein the rules comprise business policies that deviate from the baseline availability policy ([0050], [0054], [0119]).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corral, Doshi, and Murray as applied to claim 4 above, and further in view of Russo (6732366) and Scott (2005/0210498).

As for claim 5, Murray discloses wherein the rules comprise: start and end dates when the plurality of media assets may be viewed ([0034]).
However, Corral, Doshi, and Murray fail to disclose a maximum viewing period following the recording of the consumption transaction, and a third rate for viewing the plurality of media assets.
In an analogous art, Russo discloses a maximum viewing period following the recording of the consumption transaction (col. 5, lines 45-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corral, Doshi, Murray’s invention to include the abovementioned limitation, as taught by Russo, for the advantage of keeping track of a time period.
However, Corral, Doshi, Murray, and Russo fail to disclose:
a third rate for viewing the plurality of media assets.
In an analogous art, Scott discloses:
a third rate for viewing the plurality of media assets (Charged for each replay; [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corral, Doshi, Murray and Russo’s invention to include the abovementioned limitation, as taught by Scott, for the advantage of optimizing amount of revenue earned.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corral and Doshi as applied to claim 1 above, and further in view of Hubbard (2010/0223637).

As for claim 9, Corral discloses the blockchain updates the pricing policy ([0043], [0050], [0073], [0083], [0119]).
However, Corral and Doshi fail to disclose dynamically updating the pricing policy and reconciling pricing to provide a consumption context for the consumption transaction.  
In an analogous art, Hubbard discloses dynamically updating the pricing policy and reconciling pricing to provide a consumption context for the consumption transaction ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corral and Doshi’s invention to include the abovementioned limitation, as taught by Hubbard, for the advantage of optimizing the pricing of the multimedia content.

Claims 12-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corral and Doshi in view of Bertz (8954588).

As for claim 12, Corral discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
receiving a request to view the media asset ([0010], [0090]); 
streaming the media asset to the user ([0020], [0027], [0050]); and 
recording a consumption transaction in a blockchain ([0025], [0117]), 
wherein the consumption transaction identifies the user and the media asset streamed ([0025], [0077], [0092], [0117]).  
However, Corral fails to disclose:
A first type of device of the user that obtains a first portion of the single content item, and a second type of device of the user that obtains a second portion of the single content item, wherein the first type of device is different from the second type of device and the first portion is different from the second portion.
Generating a charge based on the consumption transaction, wherein the charge includes a first charge at a first rate that is based on the first type of device that the user uses to view the first portion of the single content item and a second charge at a second rate that is based on the second type of device that the user uses to view the second portion of the single content item, and wherein the second rate is different from the first rate;
In an analogous art, Doshi discloses:
The media asset including a single content item, the single content item being one of a movie or a television program ([0019]);
A first type of device that the user uses to view a first portion of the single content item, and a second type of device that the user uses to view a second portion of the single content item, wherein the first type of device is different from the second type of device and the first portion is different from the second portion ([0004], [0028], [0037]).
Generating a charge based on the consumption transaction, wherein the charge includes a first charge at a first rate that is based on the first type of device (primary device) that the user uses to view the first portion of the single content item and a second charge at a second rate that is based on the second type of device that the user uses to view the second portion of the single content item, and wherein the second rate is different from the first rate  (User of secondary device is offered the item of content after it has already begin at the primary device at a lower fee; [0004], [0028], [0037]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corral’s invention to include the abovementioned limitation, as taught by Doshi, for the advantage of allowing the user to resume watching content from the point left off on another device, thereby adapting to a user’s schedule and location.
However, Corral and Doshi fail to disclose:
providing an offer to view a media asset at a first price to a user; 
In an analogous art, Bertz discloses providing an offer to view a media asset at a first price to a user (col. 11, lines 10-30);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corral and Doshi’s invention to include the abovementioned limitation, as taught by Bertz, for the advantage of optimizing the pricing of the multimedia content.

As for claim 13, Bertz discloses wherein the operations further comprise retrieving a profile of the user and adjusting the first price based on the profile (col. 11, lines 10-30); 

As for claim 14, Bertz discloses wherein the operations further comprise receiving a second price for viewing the media asset; and providing the second price to the user (see Bertz: col. 11, lines 10-30) and Corral discloses wherein the consumption transaction does not include the first price or the second price (see Corral: Consumption transaction does not include price; [0114]-[0116]).

As for claim 16, Corral discloses wherein the consumption transaction comprises a date and time of consumption ([0078]).

As for claim 17, Corral discloses wherein the processing system includes a plurality of processors operating in a distributed processing environment ([0058], [0067]).
 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corral and Lemmons as applied to claim 18 above, and further in view of Doshi.

As for claim 21, Lemmons discloses: 
wherein the first network is a cellular network ([0024], [0028], [0029], [0030]) and 
the second network is an Internet network ([0024], [0028], [0029], [0030]), and 
wherein the cellular network is used to stream the first portion of the media asset to a mobile device of the user ([0024], [0028], [0029], [0030]) and 
the Internet network is used to stream the second portion of the media asset ([0024], [0028], [0029], [0030]); 
However, Corral and Lemmons fail to disclose the media asset is streamed to a smart television.
In an analogous art, Doshi discloses:
Media asset is streamed to a smart television ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corral and Lemmons’s invention to include the abovementioned limitation, as taught by Doshi, for the advantage of using a device which access to a multitude of content.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corral and Doshi as applied to claim 1 above, and further in view of Silberstein (2014/0122737) and McCoy.

	As for claim 23, Corral and Doshi discloses wherein the first portion of the single content item is presented to the user as discussed above in claim 1.  
However, Corral and Doshi fail to disclose presenting a portion of a content when the user is on a train and wherein the second portion of the single content item is presented when the user is at a home of the user.
In an analogous art, Silberstein discloses presenting a portion of a content when the user is on a train (Once the user has sat down on a train to commute to work, user can interact with device to watch media stream via cellular network; [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corral and Doshi’s invention to include the abovementioned limitation, as taught by Silberstein, for the advantage of allowing the user to watch content at a user’s convenience, regardless of user’s location. 
However, Corral, Doshi, and Silberstein fail to disclose:
wherein the second portion of the single content item is presented when the user is at a home of the user.
In an analogous art, McCoy discloses wherein the second portion of the single content item is presented when the user is at a home of the user ([0077], [0081], [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corral, Doshi, and Silberstein’s invention to include the abovementioned limitation, as taught by McCoy, for the advantage of allowing the user to watch content at a user’s convenience, regardless of user’s location. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corral and Lemmons as applied to claim 18 above, and further in view of Hardy (2019/0207768).

As for claim 25, Corral and Lemmons fail to disclose:
Recording, by the processing system, a first cryptographic hash corresponding to the consumption transaction;
Subsequent to the recording of the first cryptographic hash, requesting, by the processing system, a copy of hash values in the blockchain; and 
Comparing, by the processing system, the first cryptographic hash to the copy of hash values in the blockchain to verify an integrity of a block of the blockchain.
In an analogous art, Hardy discloses:
Recording, by the processing system, a first cryptographic hash corresponding to the consumption transaction ([0005], [0007], [0008], [0015], [0017], [0018]);
Subsequent to the recording of the first cryptographic hash, requesting, by the processing system, a copy of hash values in the blockchain ([0005], [0007], [0008], [0015], [0017], [0018]); and 
Comparing, by the processing system, the first cryptographic hash to the copy of hash values in the blockchain to verify an integrity of a block of the blockchain ([0005], [0007], [0008], [0015], [0017], [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corral and Lemmons’ invention to include the abovementioned limitation, as taught by Hardy, for the advantage of enabling authorized content receivers to output requested content.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567.  The examiner can normally be reached on 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421